Citation Nr: 0118338
Decision Date: 08/15/01	Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-03 797	)	DATE AUG 15, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ORDER

     The following correction is made in a decision issued by the Board in this case on July 13, 2001:

     On page 3, under "CONCLUSIONS OF LAW," paragraph 2, line 2, correct "have not been met" to read "have been met."



		
	Deborah W. Singleton
	Member, Board of Veterans Appeals





Citation Nr: 0118338	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  01-03 797	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased compensable rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a fractured left ankle, to include 
pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse





ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to July 1974.  He had combat service as evidenced by his 
receipt of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 RO decision, which denied the 
veteran's increased rating claim for bilateral hearing loss 
and continued a noncompensable evaluation for such.  In the 
same rating decision, the RO denied the veteran's increased 
rating claim for residuals of a fractured left ankle, to 
include pes planus, and a 10 percent evaluation for such was 
continued.  The veteran now appeals to the Board for a higher 
rating for both his service-connected bilateral hearing loss 
and residuals of a fractured left ankle, to include pes 
planus.  Because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, both 
issues remains in appellate status.


FINDINGS OF FACT

1.  Based on the veteran's May 2000 audiometric examination, 
the veteran's service-connected hearing loss of the right ear 
is currently manifested by the average pure tone threshold of 
60 decibels (db) with speech recognition 76 percent correct; 
the average pure tone threshold for the left ear is 58 db, 
with speech recognition 92 percent correct.

2.  The veteran's left ankle is not ankylosed.

3.  The veteran's left ankle residuals are manifested by 
degenerative changes, pain, swelling, and limitation of 
motion.

4.  The veteran's left unilateral pes planus is manifested by 
mild symptoms of tenderness and pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent for 
bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 
(2000); 64 Fed. Reg. 25202 (1999).

2.  The criteria for an increased rating of 20 for residuals 
of a left ankle fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2000).

3.  The criteria for a separate noncompensable rating for 
left unilateral pes planus have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Code 
5276 (2000); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Bilateral Hearing Loss

Currently, the veteran and his representative contend that an 
increased compensable rating is warranted for the veteran's 
service-connected bilateral hearing loss.

By an April 1975 RO decision, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was granted, and he was assigned a noncompensable evaluation 
for such.  (Since this 1975 decision, the veteran's rating 
has not been increased.)

In August 1999, the veteran submitted his most recent claim 
of entitlement to an increased compensable rating for his 
service-connected bilateral hearing loss.

Prior to the veteran initiating his above-referenced claim, 
the rating schedule provisions for evaluating hearing loss 
were amended effective June 10, 1999.  See  64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85-4.87(a) (1999).  In this 
particular case, it is not clear whether or not the RO 
applied the revised criteria in its evaluation of the 
veteran's increased rating claim for bilateral hearing loss.  
Nevertheless, there is no prejudice to the veteran, since his 
rating results under both the old and new set of rating 
criteria are identical.  With particular regards to the new 
criteria, the veteran's audiometric test results do not meet 
the standards of "exceptional patterns of hearing 
impairment" as would permit a rating based only on puretone 
threshold averages.  See 38 C.F.R. § 4.85(c) and 38 C.F.R. 
§ 4.86.

Under VA's new regulations for evaluating hearing loss, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (2000).  The 
puretone threshold average is the sum of puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This 
average in used in all cases to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.85(d) 
(2000).

The most recent audiometric studies of the veteran's hearing, 
conducted at the VA in May 2000, showed an average pure tone 
decibel threshold of 60 db in the veteran's right ear, (at 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz) and 76 
percent correct speech discrimination in the right ear, 
respectively.  For the left ear, the studies showed a pure 
tone threshold average of 58 db (as calculated in accordance 
with § 4.85(d)) with speech discrimination 92 percent 
correct.  Under the new set of criteria, the referenced 
results correlate to an auditory acuity numeric designation 
IV in the right ear and II in the left ear. See 38 C.F.R. 
§§ 3.383, 4.85, Tables VI, VII (both before and since the 
recent changes in the regulations.)  Therefore, a 10 percent 
evaluation and no higher, is warranted in this case.


B.  Residuals of a Fractured Left Ankle, to include Pes 
Planus

The veteran and his representative also contend that an 
increased rating in excess of 10 percent is warranted for his 
service-connected residuals of a fractured left ankle, to 
include pes planus.

With respect to this claim, the following relevant evidence 
is currently of record.

The veteran's service medical records indicate that he 
sustained a left ankle fracture while in service in September 
1966.  The veteran was subsequently treated periodically 
during his remaining time in service at which time, 
persistent deformity was noted.  A VA examination dated in 
October 1974, showed left foot pes planus directly due to the 
veteran's original ankle injury.  

By a June 1975 RO rating decision, the veteran's claim of 
entitlement to service connection for residuals of a 
fractured left ankle, to include pes planus, was granted and 
a 10 percent evaluation for such was assigned.  (Since this 
June 1975 decision, the veteran's rating has not been 
increased.)

In August 1999, the veteran submitted his most recent claim 
of entitlement to an increased rating in excess of 10 percent 
for his service-connected residuals of a fractured left 
ankle, to include pes planus.

In May 2000, the veteran underwent a VA examination for 
purposes of evaluating his left ankle.  At the time he 
presented for examination, the veteran complained of swelling 
of the ankle, particularly in the mornings or after he did 
activities.  According to the veteran, the swelling of his 
ankle caused him pain.  It was also noted that the veteran 
had a longstanding history of pes planus.  He indicated that 
he has tried orthotics in the past without any real benefits.  
The veteran could walk about a mile in duration, before he 
developed a deep achy pain in the left ankle and left foot 
region.  

Upon physical examination, the veteran demonstrated a 
moderate degree of swelling of the left ankle.  In regards to 
the veteran's ranges of motion in the left ankle, his plantar 
flexion was 0 to 30 degrees, dorsiflexion was 0 to 25 
degrees, and internal and external eversion was normal.  
There was no laxity of the joint.  The diagnostic impression 
was the veteran had a chronic ankle sprain with edema and 
range of motion as described above.  There was no evidence of 
fatigability, or incoordination due to this condition.

The veteran also had moderate pes planus due to loss of arch 
with shift in weightbearing lines.  There was no callosity, 
or pronation deformity.  There was no Achilles tenderness at 
this point.   Again, there was no evidence of fatigability or 
incoordination.  Finally, the examiner noted that the veteran 
was prone for exacerbation of both conditions however, it was 
not possible for the examiner to predict the amount of 
dysfunction in the future, particularly during flare-ups.

In November 2000, the RO received a copy of a letter written 
by  E.A.L, D.P.M..  The referenced correspondence, which was 
dated in June 1994, shows that E.A.L. treated the veteran for 
his left ankle.  It was noted that the veteran presented with 
complaints of discomfort but most recently, the veteran's 
pain progressed to the point where he had difficulty in 
ambulation.  On examination, the veteran's symptoms and 
clinical presentation were consistent with degenerative 
changes involving the left ankle post status.  E.A.L., 
recommended that the veteran be cast for the fabrication of 
orthotics in order to control his foot and ankle.

At a November 2000 RO hearing, the veteran provided testimony 
regarding the residual symptoms related to the fracture of 
his left ankle, in addition to his bilateral hearing loss.  
The veteran advised that at the time of his May 2000 
examination, he had swelling of his left ankle.  He also 
indicated that he experienced pain after walking extended 
distances and physical exertion.  He further advised that he 
has worn air casts and 'things of that nature' to isolate his 
ankle.  In regards to the pain, the veteran has taken both 
prescription and over the counter medication.  He revealed 
that he does not use any type of shoe support.  Additionally, 
he does not use any devices to assist him in walking.

In December 2000, the RO received correspondence, which was 
drafted by physicians who had treated the veteran.  In a 
letter dated November 21, 2000, E.A.L., D.P.M., advised that 
the veteran was seen with complaints of discomfort and pain 
in his left foot and ankle.  According to the veteran, he has 
difficulty walking for several days on the occasion that he 
participates in any type of strenuous activity, e.g. cutting 
the lawn.  The physician noted that the veteran had severe 
pes planus on the left foot, as compared to the right.  He 
advised that the veteran was experiencing a significant 
amount of tenderness in the medial and lateral aspect of the 
foot and ankle near the subtalar joint.  There was also 
decreased motion across this joint.  Lastly, the physician 
indicated that "one would be suspicious that he [veteran] 
may have at some point sustained a posterior tibial rupture, 
resulting in significant pes planus, due to the loss this 
muscle group, resulting in significant degenerative changes 
in the subtalar joint where the posterior tibial tendon 
primarily reacts and supports."  The examiner recommended x-
rays, a possible MRI, and further re-evaluation.

A subsequent letter dated November 25, 2000, indicates three 
x-ray views were taken of the veteran's left ankle and left 
foot.  Degenerative changes were revealed involving the head 
of the first metatarsal bone as evidenced by sclerosis and 
spur formation.  The remaining bones of the foot appeared 
normal.  The ankle mortise was preserved.  There was some 
periosteal reaction in the back of the dorsal tibia.  
Otherwise, there was no evidence of fracture, dislocation, or 
erosive changes.  

Correspondence dated in December 2000, indicates the veteran 
underwent an MRI of his left ankle.  At this time, the 
veteran's previous x-rays were reviewed.  The MRI itself, 
demonstrated effusion of the talonavicular joint.  There was 
an unusual break of the talus, and there was underlying bone 
marrow edema in the distal half of the talus, which could 
have been a contusion or stress reaction.  The alignment of 
the mid-subtalar joint was slightly unusual, and it was noted 
that the examiner could not exclude the possibility of a 
partial coalition.  There was slight effusion of tendon 
sheaths of the posterior tibialis and the flexor hallicus 
longus.  There were few areas of subcutaneous edema medially 
and laterally.  The Achilles tendon seemed intact.  The 
plantar fascia seemed intact.  There was somewhat incomplete 
visualization of the anterior talofibular ligament and the 
calcaneofibular ligament, but these lines were probably 
intact.  Subsequently, the physician wondered if the patient 
had an old injury in these areas.  Lastly, the dome of the 
talus was an unremarkable appearance, and there was 
visualization of an ostrigonum posteriorly behind the talus.

After receipt of the above-referenced evidence, the veteran 
underwent an additional VA examination in December 2000.  At 
the time of his examination, the veteran complained of deep 
achy pain in the left ankle region.  He indicated some days 
were worse than others.  He further advised that the cold 
weather makes his pain worse.  

Physical examination of the veteran revealed moderate to 
severe swelling of the left ankle with tenderness over the 
dorsum of the foot.  It was noted that there was loss of the 
great arch of the foot.  There was a mild shift in the 
weightbearing line.  There was no Achilles tenderness.  There 
was no pronation deformity, or callosities.  In regards to 
ranges of motion, the veteran's plantar flexion was from 0 to 
25 degrees, and his dorsiflexion was from 0 to 15 degrees, as 
compared to the opposite side with plantar flexion from 0 to 
40 degrees and dorsiflexion from 0 to 35 degrees.  There was 
no instability of the ankle, which was present at this time.  
The diagnostic impression indicated there was evidence of 
milder fatigability, but no evidence of incoordination.  The 
veteran also had pes planus deformity of the left foot 
secondary to the fracture of the left ankle however, there 
was no evidence of fatigability or incoordination due to this 
condition at this present time.  Lastly, it was noted that 
the veteran was not wearing orthotics. 

As earlier noted, the veteran has maintained that his current 
10 percent disability evaluation is inadequate.

In this regard, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

Based on the Statement of the Case, which was issued by the 
RO, it appears that the veteran's service-connected residuals 
of a fractured left ankle, to include pes planus, were rated 
under Diagnostic Code 5270 for ankylosis, Diagnostic Code 
5271 for limited motion of the ankle, and Diagnostic Code 
5276 for acquired flatfoot.  In reference to Diagnostic Code 
5270, the medical findings do not reflect that the veteran 
has ankylosis of the left ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2000).  The medical findings do 
however, indicate that the veteran's residuals of a fractured 
left ankle include limitation of motion and pes planus.  As 
such, the application of Diagnostic Codes 5271 and 5276 is 
appropriate.  Moreover, because the symptomatology of the 
veteran's unilateral pes planus is not duplicative, or 
overlapping with the symptomatology of his additional 
residuals, evaluation of the veteran's disability under 
multiple codes is permissible in this case.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
225 (1993); 38 C.F.R. §§ 4.25(b), 4.14 (2000).

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion, and a 20 percent 
evaluation is warranted for marked limitation of motion.  

Under Diagnostic Code 5276, a non-compensable rating is 
assigned for mild pes planus symptoms relieved by built-up 
shoes or arch supports.  A 10 percent rating is assigned for 
moderate bilateral or unilateral pes planus manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of feet.  A 20 percent rating is assigned for severe 
unilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Lastly, a 30 percent rating is 
assigned for pronounced unilateral pes planus; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

A review of the medical evidence in this case indicates that 
as the result of his in-service fracture, the veteran has 
experienced some limitation of motion in his left ankle.  The 
Board notes that dorsiflexion of the ankle to 20 degrees is 
considered a full range of motion, and plantar flexion to 45 
degrees is also considered a full range of motion.  See 
38 C.F.R. § 4.71a, Plate II.  Physical examination of the 
veteran in May 2000 revealed that the veteran's plantar 
flexion was 0 to 30 degrees.  His dorsiflexion at this time 
was 0 to 25 degrees.  During his December 2000 examination, 
the veteran's plantar flexion was 0 to 25 degrees, and his 
dorsiflexion was from 0 to 15 degrees.  While the veteran's 
above-referenced medical findings may not be indicative of 
marked limitation of motion, the Board recognizes that when 
an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include, swelling, weakened movement, additional functional 
loss due to pain, excess fatigability, as well as an opinion 
as to whether there is a significant limitation of functional 
ability during flare-ups or on repeated use over a period of 
time.  Id. at 206.  

Currently, the record indicates that at the time of his May 
2000 examination, the veteran had swelling of his left ankle.  
According to the veteran, the swelling of his ankle caused 
him pain.  He indicated that he could only walk about a mile 
in duration before he developed a deep achy pain in the left 
ankle and left foot region.  Correspondence from a treating 
physician, which was dated in June 1994, indicated the 
veteran's pain had progressed to the point where he had 
difficulty in ambulation.  Moreover, the correspondence 
related that on examination, the veteran's symptoms and 
clinical presentation were consistent with degenerative 
changes involving the left ankle post status.  Subsequent x-
rays of the veteran's left ankle, revealed degenerative 
changes involving the head of the first metatarsal bone, as 
evidenced by sclerosis and spur formation.  An MRI 
demonstrated effusion of the talonavicular joint.  There was 
an unusual break of the talus, and there was underlying bone 
marrow edema in the distal half of the talus, which could 
have been a contusion or stress reaction.  The alignment of 
the mid-subtalar joint was slightly unusual, and it was noted 
that the examiner could not exclude the possibility of a 
partial coalition.  There was slight effusion of tendon 
sheaths of the posterior tibialis and the flexor hallicus 
longus.  Lastly, a most recent examination of the veteran in 
December 2000, revealed that he continues to experience 
moderate to severe swelling of the left ankle.  There was no 
instability of the ankle, which was present at this time; 
however, the diagnostic impression indicated there was 
evidence of milder fatigability.  Because the veteran's 
residuals have been clearly manifested by the presence of 
degenerative changes, swelling, pain, and limitation of 
motion, the Board finds that an increased rating to 20 
percent is warranted in this case.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5271; DeLuca v. Brown, supra.

In regard's to the veteran's pes planus of the left foot, the 
Board finds that the medical evidence in this case, when 
viewed in light of the applicable criteria, supports only a 
limited noncompensable rating.  Upon examination of the 
veteran in May 2000, there was a moderate degree of loss of 
the great arch of the foot with a mild shift in weightbearing 
lines.  The examiner indicated that the veteran was prone for 
exacerbation of his both his left ankle and pes planus 
condition, although it was not possible for him to predict 
the amount of dysfunction during such a flare-up; however, 
there was no callosity, pronation, or deformity.  There was 
also no Achilles tenderness at this point.  Moreover, in 
November 2000, the physician noted that the veteran had 
severe pes planus on the left foot, as compared to the right.  
He advised that the veteran was experiencing a significant 
amount of tenderness in the medial and lateral aspect of the 
foot and ankle near the subtalar joint.  Significantly, 
however, upon the veteran's most recent VA examination in 
December 2000, the absence of Achilles tenderness, pronation, 
deformity, and callosities was noted; and the shift in 
weightbearing lines continued to be described as mild.

Thus, the medical evidence of record does seem to suggest 
that the veteran currently has mild symptoms associated with 
his left unilateral pes planus.  Most notably, the veteran 
has indicated that he experiences pain after walking extended 
distances and undergoing physical exertion.  Based on this 
symptomatology, the Board finds that a non-compensable rating 
is warranted for the veteran's unilateral pes planus.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  In rendering this 
decision, the Board has noted that a non-compensable rating 
is assigned for mild pes planus symptoms relieved by built-up 
shoes or arch supports; however, in this case, the veteran 
does not use othortics, as he has indicated use of orthotics 
in the past without any real benefits.  Nevertheless, as the 
required criteria for a non-compensable rating under 
Diagnostic Code 5276 is symptomatology, which may or may not 
be relieved by orthotics and not the required use of the 
orthotics themselves, the Board still finds that the 
applicable criteria for a noncompensable rating have been 
met.


C.  Conclusion

In sum, the veteran is entitled to an increased rating of 10 
percent for his bilateral hearing loss, an increased rating 
of 20 percent for the residuals of a fractured left ankle, 
and a separate noncompensable rating for his left unilateral 
pes planus.  Full consideration has been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's 
disabilities in his favor.  However, the medical evidence in 
this case does not create a reasonable doubt regarding the 
current level of these disabilities.  Thus, the reasonable 
doubt doctrine does not apply.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that the veteran's bilateral 
hearing loss, nor his residuals of a fractured left ankle or 
unilateral pes planus has recently required him to undergo 
hospitalization, or has interfered with his employment.  
Moreover, while his disabilities may well cause him some 
impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
bilateral hearing loss, limitation of motion of the ankle, 
and unilateral pes planus.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the veteran and his representative were given 
notice of the information, lay evidence, and medical 
evidence, as well as the legal criteria in the rating 
decision, statement of the case, and VA letters issued during 
the pendency of the appeal.  Moreover, the RO has made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The veteran has also 
undergone two VA examinations, and copies of the reports have 
been associated with the file.  The RO has requested and 
obtained both VA and private medical records and reports.  
Additionally, the veteran was scheduled for a personal 
hearing at the local RO.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran in this case.  Therefore, further development and 
further expending of VA's resources is not warranted.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. § 5103A, 5107).



ORDER

Subject to the provisions governing the award of monetary 
benefits, an increased rating of 10 percent for bilateral 
hearing is granted.

Subject to the provisions governing the award of monetary 
benefits, an increased rating of 20 percent rating for 
residuals of a fractured left ankle is granted.

Subject to the provisions governing the award of monetary 
benefits, a separate noncompensable rating for left 
unilateral pes planus is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

